Citation Nr: 1412702	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-46 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel
INTRODUCTION

The Veteran served on active duty from October 1995 to January 2002.

These matters come to the Board of Veterans' Appeals (Board) on appeal from August 2008 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board recognizes that the above adjudications were preceded by April 2005 and March 2008 rating decisions, which respectively denied the Veteran's migraine headaches and back disability claims (then characterized as entitlement to service connection for residuals of a head injury and thoracic spine scoliosis).  Significantly, however, those earlier rating decisions predated the receipt of the Veteran's service treatment records (STRs), which were not obtained and associated with his claims file until April 2008.  In such instances, applicable law requires that VA reconsider the previously denied claims on the merits.  See 38 C.F.R. § 3.156(c); Vigil v. Peake, 22 Vet. App. 63, 64-65 (2008) (holding that de novo claim review is proper whenever relevant service records unavailable at the time of the last final rating decision are submitted).  It follows that the August 2008 and October 2008 rating decisions properly construed the above-captioned issues as original claims for service connection, rather than as petitions to reopen.  Moreover, de novo review of those issues remains appropriate, given that new and material evidence has been received within one year of the August 2008 and October 2008 rating decisions.  See February 2009 - September 2009 Family Practice of Chiropractic Subjective, Objective, Assessment, and Plan Notes (responsive to August 2008 denials of back disability claim); September 2009 Statement from Dr. D. Daniels (responsive to October 2008 denial of migraine headaches claim).  Indeed, the submission of such evidence renders inapplicable VA's doctrine of finality with respect to either rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In the wake of the claims development and adjudication outlined above, the Veteran has testified before the undersigned at an April 2011 hearing, a transcript (Tr.) of which is of record.  During that videoconference proceeding, the Veteran has submitted additional evidence in support of his claims, supported by a waiver of initial review by the Agency of Original Jurisdiction (AOJ).

The Board finds that the additional evidence submitted by the Veteran, in tandem with the other documentation of record, is sufficient to decide his migraine headaches claim.  Conversely, additional development is needed with respect to his back disability claim.  Accordingly, that issue is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's current migraine headaches are manifested by a continuity of symptomatology, which has persisted since the injuries he sustained during his period of active service.


CONCLUSION OF LAW

The Veteran's current migraine headaches are presumed to have been incurred during his active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of its discussion, the Board observes that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) need not be addressed in light of the favorable disposition, below.

The Veteran attributes his chronic migraine headaches to in-service injuries, which he incurred by falling off a tank and being struck in the head by a group of assailants outside a nightclub.  See Board Hearing Tr. at 3-5.  

Although the record has raised a question of whether the Veteran's migraines preexisted his active service, he has steadfastly denied having had such headaches prior to his enlistment.  See Board Hearing Tr. at 3.  In this regard, the Board observes that the report of the Veteran's June 1995 service entrance examination is silent for any complaints or clinical findings of migraines or related symptoms.  As such, he is presumed to have been sound upon entry with respect to that particular headache disorder.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013) (directing that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service).  Moreover, the record does not clearly and unmistakably show that such a disorder preexisted service so as to rebut the presumption of soundness.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (stating that clear and unmistakable evidence is evidence that 'cannot be misinterpreted and misunderstood, i.e., it is undebatable' (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999))).  It follows that the Veteran's migraine headaches claim is one for service connection, without consideration of the tenets governing preexisting conditions.  See Quirin, 22 Vet. App. at 396.

Service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, as is relevant here, service connection may be rebuttably presumed for chronic diseases, enumerated under 38 C.F.R. § 3.309(a), which manifest in service or within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  Such diseases, which include migraine headaches and other organic diseases of the nervous system, may also be presumptively linked to service based upon continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  

To prevail under any of the applicable theories of service connection outlined above, there must first be a showing of current disability.  In this case, that threshold requirement has been met through the Veteran's VA and private medical records, which document his extensive treatment for migraine headaches.  See e.g. October 2009 VA Outpatient Treatment Note (indicating current diagnosis of migraine headaches); September 2009 Statement from Dr. D. Daniels; May 2010 Statement from Dr. S.S. Cottingham.  Accordingly, the Veteran's claim turns on whether the remaining service-connection elements (in-service incurrence or aggravation and nexus) have been substantiated.  See Hickson, 12 Vet. App. at 253.

With respect to the first of these two remaining elements, the Veteran's STRs confirm his account of falling off a tank and then sustaining a blow to the head during a nightclub altercation.  See February 1997 STR (noting complaints of scapular pain and muscular contusion after falling and hitting his left shoulder on a tank barrel); March 1997 STR (noting treatment for facial bruising and a fractured left mandible after being "kicked in the jaw" during a fight).  While neither of those in-service injuries expressly resulted in upper head trauma, a subsequent STR, dated in November 1997, reflects treatment for "generalized headaches."  A specific diagnosis of migraines was not confirmed at that time, or at any other point during the Veteran's service.  Nevertheless, the lack of such contemporaneous clinical evidence does not render the Veteran's reports of in-service headaches inherently incredible, nor does it undermine the credibility of his account of continuous post-service head pain.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (noting that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.").  Moreover, while a layperson, the Veteran is presumed competent to attest to such in-service and post-service symptoms, which he has personally experienced.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge).  

Accordingly, having established that the Veteran's assertions of in-service and post-service head pain are both credible and competent, the Board finds his testimony in this regard supports his claim for service connection on a presumptive basis.  Indeed, by such testimony, the Veteran effectively makes the case that his chronic migraine headaches have been manifested by a continuity of symptomatology since he left the Army.  See 38 C.F.R. § 3.303(b); see also Walker, 708 F.3d at 1338-40.

Notably, this theory of continuity of symptomatology has been endorsed by two private clinicians, each of whom has opined that the Veteran's chronic headaches had their onset following his in-service "tank accident."  See September 2009 Statement from Dr. D. Daniels; May 2010 Statement from Dr. S.S. Cottingham.  Those private clinicians have also stated that the Veteran's in-service injuries are "more likely than not" responsible for his current migraines, thereby supporting his claim for service connection on a direct, as well as a presumptive, basis. 

Conversely, a theory of direct entitlement has been discounted by the VA clinicians who have examined the Veteran in September 2008 and July 2010.  However, instead of rendering a satisfactory diverging opinion, the September 2008 VA examiner has concluded that "the issue [of] whether the Veteran has chronic migraine headaches that are related to treatment received during service" cannot be resolved "without resorting to mere speculation."  See September 2008 VA Neurological Examination Report at 2.  Such an inherently speculative finding is of little value to the Board in assessing the etiology of the Veteran's migraine headaches.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (observing that evidence that is speculative, general or inconclusive cannot support a claim).  

Similarly lacking in probative weight is the July 2010 VA examiner's finding that he "cannot make any link between [the Veteran's current migraine] headache and the injury he suffered in the military."  See July 2010 VA Neurological Examination Report at 2-3.  This blanket statement, while clearly unfavorable to the Veteran's claim, is devoid of any rationale and, as such, lacks the degree of certainty required for medical opinion evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In contrast, the July 2010 VA examiner's report also contains a more conclusive finding that the Veteran's "[m]igraine headaches start[ed] when he was in the military."  See July 2010 VA Neurological Examination Report at 2.  While such a finding may be too perfunctory to be considered probative in isolation, it nonetheless suggests a continuity of post-service migraine symptomatology, which, in combination with the foregoing private medical opinions and the Veteran's own testimony, supports his claim for service connection on a presumptive basis.  

Notably, there is no competent medical opinion evidence that negates the theory of continuity of symptomatology as it pertains to the Veteran's migraine headaches claim.  It follows that the Board has no basis to exercise its independent judgment to arrive at an alternate conclusion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that the Board is prohibited from exercising its own judgment to resolve medical questions).  Indeed, that is particularly true where, as here, such a use of discretion would be unfavorable to the Veteran and would thus contravene VA's benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the lay and clinical evidence, summarized above, collectively demonstrates that service connection for his  migraine headaches is warranted under the provisions of 38 C.F.R. § 3.303(b) and Walker, 708 F.3d at 1338-40.  The Veteran's appeal is therefore allowed as to that issue.


ORDER

Service connection for migraine headaches is granted.

REMAND

While the Veteran also seeks service connection for a back disability, further development is needed prior to the disposition of that claim.  See 38 C.F.R. § 19.9.

As with the Veteran's migraine headaches, for which service connection has now been granted, he has traced his current back disability to the in-service injuries that he incurred when he fell off a tank and was attacked outside a nightclub.  See Board Hearing Tr. at 4.  Notably, the Veteran has supported his own contentions with private medical opinions, which indicate that those in-service injuries not only contributed to his migraine headaches but also resulted in permanent back and neck trauma.  See September 2009 Statement from Dr. D. Daniels; May 2010 Statement from Dr. S.S. Cottingham.  However, while those private opinions refer to "treatment by a chiropractor [for] degenerative disk disease [DDD] in the cervical and lumbar spine, causing arthritis," the records submitted from that private treating provider contain no diagnosis of degenerative joint disease (DJD) (also known as arthritis), or any other arthritic disorder.  See February 2009 - September 2009 Family Practice of Chiropractic SOAP Notes.  That omission is significant since, unlike arthritis, DDD is not an enumerated chronic disease for which service connection may be rebuttably presumed.  See 38 C.F.R. § 3.303, 3.307, 3.309.  It follows that the Veteran's back claim may only be established under a direct theory of entitlement.  

Support for such a theory comes from the foregoing private medical opinions, which directly relate the Veteran's "arthritis in the back and neck" to his in-service traumatic injuries.  See September 2009 Statement from Dr. D. Daniels; May 2010 Statement from Dr. S.S. Cottingham.  Nevertheless, the Board considers those favorable nexus opinions to be outweighed by the private chiropractor's contemporaneous treatment records, which fail to show that a diagnosis of arthritis is warranted, as well as by the reports of the May 2008 and July 2010 VA spine examinations, which collectively indicate that the Veteran does not meet the criteria for either DJD or DDD.  See February 2009 - September 2009 Family Practice of Chiropractic Subjective, Objective, Assessment, and Plan (SOAP) Notes, May 2008 VA Spine Examination Report at 3; July 2010 VA Spine Examination Report at 3.  In fact, the only current back disorder noted in the May 2008 and July 2010 VA examination reports is a congenital condition identified as thoracic spine scoliosis.  Id.  

Tellingly, neither the above VA reports, nor any other evidence of record, indicates whether the Veteran's scoliosis constitutes a congenital "disease" or a "defect."  Such a distinction is critical since diseases and defects carry separate legal requirements for service connection.  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (quoting VA Gen. Coun. Prec. 82-90 (July 18, 1990)) (noting that "a defect differs from a disease in that the former is 'more or less stationary in nature' while the latter is 'capable of improving or deteriorating,'" and that a defect and a disease have separate legal requirements for service connection).  

Specifically, the presumption of soundness applies to claims involving congenital diseases, which, as in the instant case, are absent on entry.  See 38 U.S.C.A. § 1111.  Conversely, that presumption does not extend to claims for congenital defects.  In such instances, however, service connection is still permissible based upon evidence of aggravation of the pre-existing defect by a superimposed injury or disease.

Accordingly, as the Board is precluded from determining on its own whether the Veteran's thoracic spine scoliosis constitutes a disease or a defect, an additional VA examination and medical opinion are needed to answer this question.  See Colvin, 1 Vet. App. at 175 (1991).  Moreover, if the Veteran's scoliosis is determined to be a disease, then the questions of whether it clearly and unmistakably preexisted service, was incurred in service, or was aggravated by service must be also addressed.  See 38 U.S.C.A. § 1111.  Conversely, if his scoliosis is found to constitute a defect, then the question of whether it was aggravated in service by a superimposed disease or injury must be resolved.  In addition, the requested VA examination and medical opinion should expressly consider whether any other current back disorder was caused or aggravated in service, taking into account all pertinent evidence of record, including the conflicting private and VA medical opinions, summarized above, which have yet to be reconciled.  

Finally, all outstanding VA records pertinent to the Veteran's pending back disability claims should also be obtained on remand.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all records of treatment for back problems administered at the Columbia, South Carolina, VA Medical Center since March 11, 2010 (the date of the most recent records associated with the Veteran's claims file).  All efforts to obtain such records should be memorialized in the claims file.   

The Veteran should be expressly advised of any records that cannot be obtained and advised to submit any additional pertinent records in his own possession in support of his claim.

2.  After completing the development requested above to the extent possible, schedule the Veteran for a VA examination to ascertain the nature and etiology of any current back disability.  The paper claims file and Virtual VA efolder should be reviewed in conjunction with the examination and the examiner's report should note that review.  All necessary testing should be conducted and results reported in detail.

The VA examiner should specifically respond to the following questions:

(a)  Is the Veteran's thoracic spine scoliosis a congenital defect (i.e., static in nature) or a congenital disease (i.e., capable of worsening and improvement)?

(b)  If the thoracic spine scoliosis is a congenital defect, was it aggravated during service by a superimposed injury or disease, to specifically include the upper back strain, for which he was treated in November 1995, and the subsequent injuries for which he also sought treatment after falling off a tank in February 1997 and being attacked outside a nightclub in March 1997?

(c)  If the thoracic spine scoliosis is a congenital disease, is it clear and unmistakable (i.e., undebateable) that the condition existed prior to the Veteran's active service?

(d)  If the answer to question (c) is "Yes," then is it clear and unmistakable (i.e., undebateable) that the thoracic spine scoliosis was not aggravated by the Veteran's active service? 

(e)  Is it at least as likely as not (50 percent or greater probability) that any current back disorder, including degenerative disc disease of the cervical and lumbar spine but excluding any preexisting congenital disease or defect, had its onset in, or is otherwise related, to the Veteran's active service?

For purposes of this remand, the examiner should accept as true the Veteran's account of recurrent back pain and related symptoms persisting since his active service, unless the examiner can identify clear medical evidence that contradicts that account.

All findings, along with a fully articulated rationale for any opinion expressed, should be set forth in the examination report. 

If any of the examiner's findings are speculative in nature, it is essential that he or she provide a rationale for why an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that would enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue remaining on appeal.  If any requested benefit remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West Supp. 2013).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


